—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered September 15, 1993, convicting him of rape in the first degree and rape in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, Penal Law § 130.35). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, P. J., Miller, Ritter and Thompson, JJ., concur.